Name: Commission Directive 2002/82/EC of 15 October 2002 amending Directive 96/77/EC laying down specific purity criteria on food additives other than colours and sweeteners (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  food technology;  consumption;  European Union law
 Date Published: 2002-10-28

 Avis juridique important|32002L0082Commission Directive 2002/82/EC of 15 October 2002 amending Directive 96/77/EC laying down specific purity criteria on food additives other than colours and sweeteners (Text with EEA relevance) Official Journal L 292 , 28/10/2002 P. 0001 - 0028Commission Directive 2002/82/ECof 15 October 2002amending Directive 96/77/EC laying down specific purity criteria on food additives other than colours and sweeteners(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorised for use in foodstuffs intended for human consumption(1), as amended by Directive 94/34/EC of the European Parliament and of the Council(2) and in particular Article 3(3)(a) thereof,After consulting the Scientific Committee on Food,Whereas:(1) Directive 95/2/EC of the European Parliament and of the Council of 20 February 1995 on food additives other than colours and sweeteners(3), as last amended by Directive 2001/5/EC(4), lists those substances which may be used as additives other than colours and sweeteners in foodstuffs.(2) Commission Directive 96/77/EC(5), as last amended by Directive 2001/30/EC(6) sets out the purity criteria for the additives other than colours and sweeteners mentioned in Directive 95/2/EC.(3) It is necessary to adapt to technical progress existing purity criteria set out in Directive 96/77/EC and to establish new purity criteria for those food additives for which these were failing.(4) It is necessary to take into account the specifications and analytical techniques for additives as set out in the Codex Alimentarius as drafted by the Joint FAO/WHO Expert Committee on Food Additives (JECFA).(5) Directive 96/77/EC should therefore be amended accordingly.(6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 96/77/EC is amended as set out in the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 August 2003 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 15 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 40, 11.2.1989, p. 27.(2) OJ L 237, 10.9.1994, p. 1.(3) OJ L 61, 18.3.1995, p. 1.(4) OJ L 55, 24.2.2001, p. 59.(5) OJ L 339, 30.12.1996, p. 1.(6) OJ L 146, 31.5.2001, p. 1.ANNEXThe Annex to Directive 96/77/EC is amended as follows:(1) The text concerning E 338 Phosphoric acid, E 339 (i) Monosodium Phosphate, E 339 (ii) Disodium Phosphate, E 339 (iii) Trisodium Phosphate, E 340 (i) Monopotassium Phosphate, E 340 (ii) Dipotassium Phosphate, E 340 (iii) Tripotassium Phosphate, E 341 (i) Monocalcium Phosphate, E 341 (ii) Dicalcium Phosphate, E 341 (iii) Tricalcium Phosphate, E 450 (i) Disodium Diphosphate, E 450 (ii) Trisodium Diphosphate, E 450 (iii) Tetrasodium Diphosphate, E 450 (v) Tetrapotassium Diphosphate, E 450 (vi) Dicalcium Diphosphate, E 450 (vii) Calcium Dihydrogen Diphosphate, E 451 (i) Pentasodium Triphosphate and E 451 (ii) Pentapotassium Triphosphate, E 452 (i) Sodium Polyphosphate, E 452 (ii) Potassium Polyphosphate and E 452 (iv) Calcium Polyphosphate is replaced by the following: >TABLE>(2) The following text relating to E 650 Zinc acetate, E 943a Butane, E 943b Isobutane, E 944 Propane, E 949 Hydrogen, E 1201 Polyvinylpyrrolidone and E 1202 Polyvinylpolypyrrolidone is added: >TABLE>.